Case 5:20-cv-10829-JEL-APP ECF No. 465, PageID.11937 Filed 12/17/20 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,
                  Petitioner-Plaintiff,
                                          Case No. 20-10829
 and
                                          Judith E. Levy
 Qaid Alhalmi, et al.,                    United States District Judge

                Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

 v.

 Rebecca Adducci, et al.,

             Respondent-Defendants.

 ________________________________/

                      TWELFTH ORDER ON BAIL
                              [353]

       On December 16, 2020, a hearing was held by video conference and

 oral argument was heard regarding Plaintiffs’ bail application for habeas

 litigation group member Abdelmohsin Osman. (ECF No. 353.) Osman’s

 bail application was previously considered in the ninth bail order. (ECF

 No. 430, PageID.11359–11361.) For the reasons set forth on the record,

 Plaintiffs’ motion is GRANTED with additional conditions.
Case 5:20-cv-10829-JEL-APP ECF No. 465, PageID.11938 Filed 12/17/20 Page 2 of 3




      Habeas litigation group member Osman is subject to the conditions

 outlined in this Court’s August 12, 2020 order. (ECF No. 179.)

 Additionally, habeas litigation group member Osman is subject to the

 additional conditions that he (1) contact the Arab Community Center for

 Economic and Social Services (“ACCESS”) immediately upon release; (2)

 undergo ten days of quarantine; (3) immediately participate in either

 Alcoholics Anonymous (“AA”) or Narcotics Anonymous (“NA”) groups; (4)

 observe the personal protection order (“PPO”) against him and have no

 contact with ex-wife during his release; and (5) refrain from driving

 during his release.

      If habeas litigation group member Osman is able (1) to pay off any

 outstanding driving fines or costs and (2) to obtain his driver’s license,

 and (3) remains in compliance with all conditions of release, then

 Plaintiffs will be permitted to seek the Court’s approval for removal of

 the condition that he refrain from driving during his release.

      Release under the bail process is to follow the bail process and

 standard Conditions of Release previously set forth. (See ECF Nos. 166,

 177, 179, 243.)

      IT IS SO ORDERED.
Case 5:20-cv-10829-JEL-APP ECF No. 465, PageID.11939 Filed 12/17/20 Page 3 of 3




 Dated: December 17, 2020                 s/Judith E. Levy
 Ann Arbor, Michigan                      JUDITH E. LEVY
                                          United States District Judge


                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on December 17, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager
